61 N.Y.2d 978 (1984)
The People of the State of New York, Respondent,
v.
Maxie Lambert, Appellant.
Court of Appeals of the State of New York.
Argued February 20, 1984.
Decided March 22, 1984.
Rebecca A. Schenk and Stephen J. Pittari for appellant.
Carl A. Vergari, District Attorney (Maryanne Luciano, Gerald D. Reilly and Anthony J. Servino of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed for reasons stated in the memorandum at the Appellate Division (92 AD2d 550).